Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Pachol on 26 August 2021.

The application has been amended as follows: 
In claim 3, line 2, “the second channel” has been changed to ---a second channel---.
In claim 10, lines 3-4, “the second indication information” has been changed to ---a second indication information---.
In claim 14, line 3, “the second channel” has been changed to ---a second channel---.
In claim 20, line 4, “the second indication information” has been changed to ---a second indication information---.
In claim 20, line 5, “the second channel” has been changed to ---a second channel---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen (U.S. Patent Application Pub. 2015/0244535 A1) teaches in FIG. 2a network devices 240 and 250, and terminal devices 280. However, Chen fails to teach the handshake protocol between the network devices and the terminal devices.
Oksman et al. (U.S. Patent Application Pub. 2019/0386843 A1) teaches in FIG. 2 and FIG. 3 protocol between network device 210 and terminal devices 240. However, Oksman et al. fails to teach registration window and registration window indication information sent by the network device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl27 August 2021




/SHI K LI/Primary Examiner, Art Unit 2637